DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 12, and 17 are objected to because of the following informalities:
“signal transmitted” in line 5 of claim 8 should read “transmitted signals” or “signals transmitted”
“antennas and the receiving antennas” in lines 1-2 of claim 12 should read “antenna and the plurality of receiving antennas”
“the receiving antennas” in lines 1-2 of claim 17 should read “the plurality of receiving antennas”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-7, 15, and 18-20 are further rejected due to their dependency to either claim 1 or 14.
Claim 1 recites “a plurality of receiving antennas, each one of the plurality of receiving antennas adapted to receive the at least one signal transmitted into the user” in lines 4-5. It is unclear if there is only one signal transmitted, that one signal is received by the plurality of receiving antennas or if the one signal is divided so each of the plurality of receiving antennas each have a piece of the one signal. Claim 1 recites that at least one signal is transmitted into the user in line 2. It is unclear if there should be more than one signal that is  transmitted. Clarification is requested.
Claim 14 recites the limitation “frequency orthogonal” in line 3. It is unclear what it means for a signal to be “frequency orthogonal.” [0028] states that “the term frequency orthogonal is used herein, two signals are considered frequency orthogonal if substantially all of the contribution of one signal to the DFT bins is made to different DFT bins than substantially all of the contribution of the other signal.” However, it is unclear what this means. Clarification is requested.
Claim 16 and claim 17 recite the limitation “the transmitting antennas.” There is insufficient antecedent basis for this limitation in the claims. Claim 14 did not mention transmitting antennas. Examiner suggests to include recitation of “transmitting antennas” in claim 14 to overcome this rejection. It is also noted that claims 1 and 8 mention “transmitting antenna” (singular). It is unclear if claim 14 should also recite “transmitting antenna” (singular) rather than “transmitting antennas” (plural). Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount of significantly more than an abstract idea. A streamlined analysis of claim 14 follows.
Regarding claim 14, the claim recites a series of steps or acts, including receiving at least one of the transmitted plurality of signals on at least one of a plurality of receiving antennas. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of processing received signals to produce a mechanomyogram sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea. The step of wherein each of the plurality of signals transmitted are frequency orthogonal with respect to each other of the simultaneously transmitted plurality of signals  transmitted describes a mathematical concept, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 14 recites processing received signals to produce a mechanomyogram, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The produced mechanomyogram does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the produced mechanomyogram, nor does the method use a particular machine to perform the Abstract Idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of simultaneously transmitting a plurality of signals into a body of a user and receiving at least one of the transmitted plurality of signals on at least one of a plurality of receiving antennas. Transmitted and receiving data (plurality of signals) is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the transmitting and receiving steps are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the abstract idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claims 1 and 8.
Regarding claim 1, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited transmitting antenna and plurality of receiving antennas are generic sensors configured to perform pre-solutional data gathering activity and the processor is configured to perform the abstract idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 1 and 8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims 1 and 8 recite “a user of the sensing system” in lines 2-3 of each claim. It is interpreted that the user is being claimed as part of the sensing system. Examiner suggests to amend the claim to recite that the at least one signal is configured to be transmitted into the user. Claims 2-7 and 9-13 are further rejected due to their dependency to claim 1 or 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forutanpour et al. ‘790 (US Pub No. 2015/0091790).
Regarding claim 1, Forutanpour et al. ‘790 teaches a sensing system for determining muscle activity (Title; “Gesture detection” is interpreted as muscle activity.), comprising:
a transmitting antenna adapted to transmit at least one signal into a user of the sensing system (Fig. 3 and [0044]; Gesture sensor device 304 includes a primary sensor 202 in the form of a pair of electrodes 308, 310 that provides EMG sensing capability. It is noted that [0038] of the PGPUB of the current applicant states that “antennas are also referred to as conductors or electrodes.” A signal is transmitted into a user to read EMG measurements.);
a plurality of receiving antennas, each one of the plurality of receiving antennas adapted to receive the at least one signal transmitted into the user (Fig. 3 and [0044]; Gesture sensor device 304 includes a primary sensor 202 in the form of a pair of electrodes 308, 310 that provides EMG sensing capability. It is noted that [0038] of the PGPUB of the current applicant states that “antennas are also referred to as conductors or electrodes.” The transmitted signal is transmitted into a user and that signal will be received in order to read the EMG measurements.); and
a processor adapted to process measurements for each one of the plurality of receiving antennas of the at least one signal transmitted into the user received by each one of the plurality of receiving antennas and determine muscle activity based on the processed measurements (Fig. 3 processor 318 and [0042]; “The processor 318 may include one or more of the components of the gesture recognition apparatus 200 shown in Fig. 2.” [0018] states that the gesture recognition apparatus 200 is configured to output gesture classifications corresponding to movements of a body part, which is interpreted as processing measurements to determine muscle activity.).
Regarding claim 2, Forutanpour et al. ‘790 teaches wherein the muscle activity determined is opposition of a user’s fingers ([0031]; “…the subject is a pinch formed by the thumb and index finger of a user…”).
Regarding claim 4, Forutanpour et al. ‘790 teaches wherein the muscle activity determined is whether or not the fingers have touched or pinched ([0031]; “…the subject is a pinch formed by the thumb and index finger of a user…”).
Regarding claim 7, Forutanpour et al. ‘790 teaches wherein the transmitting antenna is adapted to be located on a person’s body (Fig. 3 gesture sensor device 304 and [0041]; “…gesture sensor device 304 [is in] the form of a wrist band…”).
Claims 1-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaifosh et al. ‘627 (US Pub No. 2019/0227627, provisional application 25 January 2018).
Regarding claim 1, Kaifosh et al. ‘627 teaches a sensing system for determining muscle activity (Title, Abstract), comprising:
a transmitting antenna adapted to transmit at least one signal into a user of the sensing system (Fig. 1 sensors 102 and [0062]-[0063]; Sensors 102 are autonomous sensors such as MMG sensors. Fig. 7A antenna 750 for communication.);
a plurality of receiving antennas, each one of the plurality of receiving antennas adapted to receive the at least one signal transmitted into the user (Fig. 1 sensors 102 and [0062]-[0063]; Sensors 102 are autonomous sensors such as MMG sensors. Fig. 7A, 7B show antennas 750, 1052 to communicate signals to each other.); and
a processor adapted to process measurements for each one of the plurality of receiving antennas of the at least one signal transmitted into the user received by each one of the plurality of receiving antennas and determine muscle activity based on the processed measurements (0105]; “…a separate statistical model may be trained for each of the type of sensors and the outputs of the sensor-type specific models may be combined to generate a musculoskeletal representation of the user’s body…”).
Regarding claim 2, Kaifosh et al. ‘627 teaches wherein the muscle activity determined is opposition of a user’s fingers ([0026], [0060]).
Regarding claim 3, Kaifosh et al. ‘627 teaches wherein the muscle activity determined is touching of an object ([0060]).
Regarding claim 4, Kaifosh et al. ‘627 teaches wherein the muscle activity determined is whether or not the fingers have touched or pinched ([0026], [0060]).
Regarding claims 5 and 6, Kaifosh et al. ‘627 teaches wherein the muscle activity is used to create a mechanomyogram; and wherein the mechanomyogram is used to determine oscillation and vibration of muscles ([0066]).
Regarding claim 7, Kaifosh et al. ‘627 teaches wherein the transmitting antenna is adapted to be located on a person’s body ([0062]).
Regarding claim 8, Kaifosh et al. ‘627 teaches a sensing system for determining muscle activity (Title, Abstract), comprising:
a transmitting antenna adapted to transmit signals into a user of the sensing system (Fig. 1 sensors 102 and [0062]-[0063]; Sensors 102 are autonomous sensors such as MMG sensors. Fig. 7A antenna 750 for communication.);
a plurality of receiving antennas, each one of the plurality of receiving antennas adapted to receive signal transmitted into the user (Fig. 1 sensors 102 and [0062]-[0063]; Sensors 102 are autonomous sensors such as MMG sensors. Fig. 7A, 7B show antennas 750, 1052 to communicate signals to each other.); and
a processor adapted to process a measurement of signals received for each one of the plurality of receiving antennas and use processed measurements of signal to form a mechanomyogram used to determine muscle activity of the user ([0105]; “…a separate statistical model may be trained for each of the type of sensors and the outputs of the sensor-type specific models may be combined to generate a musculoskeletal representation of the user’s body…”).
Regarding claim 9, Kaifosh et al. ‘627 teaches wherein the determined muscle activity comprises a pinching of a thumb and one other finger of a hand ([0026], [0060]).
Regarding claim 10, Kaifosh et al. ‘627 teaches wherein the mechanomyogram is used to determine oscillation and vibration of muscles ([0066]).
Regarding claim 11, Kaifosh et al. ‘627 teaches wherein the transmitting antenna is adapted to be located on a person’s body ([0062]).
Regarding claim 13, Kaifosh et al. ‘627 teaches wherein the transmitting antenna is one of a plurality of transmitting antennas ([0062]; Sensors 102 may include autonomous sensors (plural). Each sensor would include an antenna.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. ‘790 in view of Kaifosh et al. ‘627.
Regarding claim 14, Forutanpour et al. ‘790 teaches a method for determining muscle activity (Abstract), comprising:
simultaneously transmitting a plurality of signals into a body of a user (Fig. 3 and [0044]; Gesture sensor device 304 includes a primary sensor 202 in the form of a pair of electrodes 308, 310 that provides EMG sensing capability. It is noted that [0038] of the PGPUB of the current applicant states that “antennas are also referred to as conductors or electrodes.” A signal is transmitted into a user to read EMG measurements.), wherein each of the plurality of signals transmitted are frequency orthogonal with respect to each other of the simultaneously transmitted plurality of signals transmitted ([0034]); and
receiving at least one of the transmitted plurality of signals on at least one of a plurality of receiving antennas (Fig. 3 and [0044]; Gesture sensor device 304 includes a primary sensor 202 in the form of a pair of electrodes 308, 310 that provides EMG sensing capability. It is noted that [0038] of the PGPUB of the current applicant states that “antennas are also referred to as conductors or electrodes.” The transmitted signal is transmitted into a user and that signal will be received in order to read the EMG measurements.); and
Forutanpour et al. ‘790 teaches all of the elements of the current invention as mentioned above except for processing received signals to produce a mechanomyogram.
Kaifosh et al. ‘627 teaches processing received signals to produce a mechanomyogram ([0105]; “…a separate statistical model may be trained for each of the type of sensors and the outputs of the sensor-type specific models may be combined to generate a musculoskeletal representation of the user’s body…” The musculoskeletal representation could be interpreted as a mechanomyogram.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Forutanpour et al. ‘790 to include processing received signals to produce a mechanomyogram as Kaifosh et al. ‘627 teaches that this will aid in generating a musculoskeletal representation of the user’s body.
Regarding claim 15, Forutanpour et al. ‘790 in view of Kaifosh et al. ‘627 teaches all of the elements of the current invention as mentioned above except for wherein the mechanomyogram reflects oscillation and vibration of muscles.
Forutanpour et al. ‘790 teaches the use of EMG sensors ([0044]).
Kaifosh et al. ‘627 teaches neuromuscular sensors may include, but are not limited to, electrodes configured to detect electric potentials on the surface of the body (e.g., for EMG sensors) and vibration sensors configured to measure skin surface vibrations (e.g., for MMG sensors)) ([0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MMG sensors of Kaifosh et al. ‘627 for the EMG sensors of Forutanpour et al. ‘790 as Kaifosh et al. ‘627 teaches that simple substitution of one element for another would obtain predictable results.
Regarding claim 16, Forutanpour et al. ‘790 teaches wherein the transmitting antennas are adapted to be located on a person’s body (Fig. 3 gesture sensor device 304 and [0041]; “…gesture sensor device 304 [is in] the form of a wrist band…”).
Regarding claims 18 and 19, Forutanpour et al. ‘790 teaches wherein the mechanomyogram is used to determine a user’s pinch activity; and wherein the mechanomyogram is used to determine if a user’s fingers touch ([0031]; “…the subject is a pinch formed by the thumb and index finger of a user…”).
Regarding claim 20, Forutanpour et al. ‘790 teaches all of the elements of the current invention as mentioned above except for wherein the mechanomyogram is used to determine if an object has been touched.
Kaifosh et al. ‘627 teaches predicting linear force, such as of a finger or a hand pressing on a solid object such as a table and a force exerted when two segments (e.g., two fingers) are pinched together ([0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the finger or hand pressing on a solid object of Kaifosh et al. ‘627 for the pinching of Forunpour et al. ‘790 as Kaifosh et al. ‘627 teaches simple substitution of one element for another would obtain predictable results.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaifosh et al. ‘627 in view of Martikka et al. ‘592 (US Pub No. 2016/0143592).
Regarding claim 12, Kaifosh et al. ‘627 teaches a wrist worn EMG sensor ([0060]).
Kaifosh et al. ‘627 teaches all of the elements of the current invention as mentioned above except for wherein the transmitting antennas and the receiving antennas are formed as part of a shirt.
Martikka et al. ‘592 teaches EMG measure modules may be attached on a shirt or on a wrist-worn computer ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the EMG measurement module on a shift of Martikka et al. ‘592 for the wrist-worn sensor of Kaifosh et al. ‘627 as Martikka et al. ‘592 teaches that simple substitution of one known element for another would obtain predictable results.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. ‘790 in view of Kaifosh et al. ‘627 further in view of Martikka et al. ‘592.
Regarding claim 17, Forutanpour et al. ‘790 teaches a wrist worn EMG sensor ([0041]).
Forutanpour et al. ‘790 teaches all of the elements of the current invention as mentioned above except for wherein the transmitting antennas and the receiving antennas are formed as part of a shirt.
Martikka et al. ‘592 teaches EMG measure modules may be attached on a shirt or on a wrist-worn computer ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the EMG measurement module on a shift of Martikka et al. ‘592 for the wrist-worn sensor of Forutanpour et al. ‘790 as Martikka et al. ‘592 teaches that simple substitution of one known element for another would obtain predictable results.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, and 10 of copending Application No. 16/910,982 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 6, 8, and 10 of the copending Application is narrower in scope than the claims of the current invention, and encompasses all of the subject matter of claims 1-4 and 7 of the current invention. Therefore, any reference meeting the limitations set forth in claims 1-4, 6, 8, and 10 of the copending application would also meet the requirements set forth in claims 1-4 and 7 of the current invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 5, 6, 8-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, and 10 of copending Application No. 16/910,982 (reference application) in view of Kaifosh et al. ‘627. Copending Application teaches all of the elements of the current invention except for forming a mechanomyogram used to determine muscle activity of the user and wherein the mechanomyogram is used to determine oscillation and vibration of muscles.
Kaifosh et al. ‘627 teaches processing received signals to produce a mechanomyogram ([0105]; “…a separate statistical model may be trained for each of the type of sensors and the outputs of the sensor-type specific models may be combined to generate a musculoskeletal representation of the user’s body…” The musculoskeletal representation could be interpreted as a mechanomyogram.). [0066] also teaches measuring skin surface vibrations using MMG sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by the copending Application to include processing received signals to produce a mechanomyogram to determine oscillation and vibration of muscles as Kaifosh et al. ‘627 teaches that this will aid in generating a musculoskeletal representation of the user’s body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791